DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1- 4 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over JP2006088391A to Ikeda as modified by US Pub. 20180373233A1 to Goto and WO 2018079023A1 to Hirasawa.
Claim 1, Ikeda teaches a system for monitoring an inkjet printing device and predicting failures or maintenance needs [0001], the system comprising:
	monitoring print output from the inkjet printing device, operation of the inkjet printing device, or any combination thereof [0073-0075];
	based on the monitoring, predicting a failure or maintenance need of the inkjet printing device [0085];
	based on the prediction, suggesting or performing maintenance on the inkjet printing device to address the predicted failure or maintenance need [0094-0096 and 0101].
	after maintenance has been performed, monitoring the print output, operation of the printing device, or any combination thereof to determine whether the predicted failure or maintenance need has been resolved.
	Ikeda doers not expressly teach one or more memory devices that store instructions; or one or more processor devices that execute the stored instructions to perform the actions as claimed. However, the Examiner contends that in order for Ikeda’s system to function as claimed there must be at least one memory and at least one processor.  
Nonetheless, Goto teaches (fig. 1) one or more memory devices (12) that store instructions; and one or more processor devices (11/101) that execute the stored instructions capable of performing the actions as claimed [0021-0022 and 0024-0026].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ikeda with the teachings of Goto to provide a failure predicting apparatus and a machine learning device which are capable of performing 
It is noted from the above teachings, that the combination of Ikeda and Goto teach a print analysis engine stored in the one or more memory devices, the print analysis engine configured to monitor the print output from the inkjet printing device, operation of the inkjet printing device, or any combination thereof to predict failures or maintenance needs of the inkjet printing device.  The same motivation applies.  
Additionally, Ikeda does not expressly teach after maintenance has been performed, monitoring the print output, operation of the printing device, or any combination thereof to determine whether the predicted failure or maintenance need has been resolved.
However, Hirasawa teaches after maintenance has been performed, monitoring the print output, operation of the printing device, or any combination thereof to determine whether the predicted failure or maintenance need has been resolved (Claims 1-4).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ikeda as modified by Goto with the teachings of Hirasawa to determine the functional state of the device.  
With regard to Claim 2, Ikeda teaches wherein the monitoring comprises receiving measurements of the print output or the operation of the inkjet printing device from a measurement device [0073].
	With regard to Claim 3, Ikeda teaches wherein the monitoring further comprises analyzing the measurements [0075-0078].
Claim 4, Ikeda teaches wherein the predicting comprises determining whether the print output or operation of the inkjet printing device has met or exceeded a threshold selected to predict that the failure or maintenance need is likely to occur [0093].
	With regard to Claim 8, Ikeda teaches wherein the instructions further include
based on the prediction, adjusting printing parameters or printing device operation to compensate for the predicted failure or maintenance need [0094-0095].
With regard to Claim 9, Ikeda teaches further comprising the inkjet printing device (10).
	With regard to Claim 10, the combination of Ikeda and Goto teach wherein the one or more memory devices and the one or more processor devices (of Goto) are part of the inkjet printing device (of Ikeda).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ikeda with the teachings of Goto to provide a failure predicting apparatus and a machine learning device which are capable of performing highly precise prediction of a failure in each of printed circuit boards or components included in a tool [0006].
With regard to Claim 11, Ikeda teaches the claimed invention except for further comprising a computing device configured and arranged for communication with the inkjet printing device, wherein the one or more memory devices and the one or more processor devices are part of the computing device.
However Goto teaches (fig. 6B) further comprising a computing device configured and arranged for communication with the inkjet printing device (target device), wherein the one or more memory devices and the one or more processor 
With regard to Claim 12, Ikeda teaches further comprising one or more measurement devices (26) configured to generate the measurements [0075 and 0089].
With regard to Claim 13, Ikeda teaches further comprising the inkjet printing device (10), wherein at least one of the one or more measurement devices is part of the inkjet printing device.
With regard to Claim 14, Ikeda teaches wherein the one or more measurement devices comprises at least one first measurement device configured to produce measurements of the print output of the inkjet printing device [0073].

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over JP2006088391A to Ikeda as modified by WO 2018079023A1 to Hirasawa.
With regard to Claim 15, Ikeda teaches method for monitoring an inkjet printing device (10) and predicting failures or maintenance needs, the method comprising:
	monitoring print output from the inkjet printing device, operation of the inkjet printing device, or any combination thereof [0073-0075];
	based on the monitoring, predicting a failure or maintenance need of the inkjet printing device [0085];
	based on the prediction, suggesting or performing maintenance on the inkjet printing device to address the predicted failure or maintenance need [0094-0096 and 0101].

	However, Hirasawa teaches after maintenance has been performed, monitoring the print output, operation of the printing device, or any combination thereof to determine whether the predicted failure or maintenance need has been resolved (Claims 1-4).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ikeda with the teachings of Hirasawa to determine the functional state of the device.  
With regard to Claim 16, Ikeda teaches wherein the monitoring comprises receiving measurements of the print output or the operation of the inkjet printing device from a measurement device [0073-0075].
With regard to Claim 17, Ikeda teaches wherein the monitoring further comprises analyzing the measurements [0075-0078].
With regard to Claim 18, Ikeda teaches wherein the predicting comprises determining whether the print output or operation of the inkjet printing device has met or exceeded a threshold selected to predict that the failure or maintenance need is likely to occur [0093].
With regard to Claim 19, Ikeda teaches further comprising based on the prediction, adjusting printing parameters or printing device operation to compensate for the predicted failure or maintenance need [0094-0095].
Claim 20, Ikeda teaches wherein predicting the failure or maintenance need comprises predicting the failure or maintenance needs based on identification of a trend in the output of the printing device [0033-0035].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as modified by Goto and Hirasawa as applied to Claim 4 above and further in view of JP6282057B2.
With regard to Claim 5, Ikeda as modified by Goto and Hirasawa teach the claimed invention except for wherein the threshold is directed to a variation in tonality or color for an ink or color.
However, JP6282057B2 teaches wherein the threshold is directed to a variation in tonality or color for an ink or color (see Description discussion of density difference).  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ikeda as modified by Goto and Hirasawa with the teachings of JP6282057B2 to improve the evaluation accuracy for each nozzle (Description).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as modified by Goto and Hirasawa as applied to Claim 4 above and further in view of 
JP2017047613A to Kimura.
With regard to Claim 6, Ikeda as modified by Goto and Hirasawa teach the claimed invention except for wherein the threshold is directed to a presence or number of inappropriate white lines in the print output.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda as modified by Goto and Hirasawa as applied to Claim 4 above and further in view of US Pub. US 20120139982A1 to Abe.
With regard to Claim 7, Ikeda as modified by Goto and Hirasawa teach the claimed invention except for wherein the threshold is directed to a number of blocked nozzles.
However, Abe teaches wherein the threshold is directed to a number of blocked nozzles [0082].  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to modify Ikeda as modified by Goto and Hirasawa with the teachings of Abe to prevent in advance deterioration of the quality of an image formed on the recording sheet can be prevented in advance [0101].

Examiner Note
The examiner cites particular columns and lines (and/or paragraph) numbers in the references as applied to the claims above for the convenience of the applicant. The .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 8002383B2 discloses the liquid ejection apparatus comprises: a liquid ejection head having an ejection port surface on which ejection ports for ejecting liquid are formed; a wiping device having a blade member which wipes and cleans the ejection port surface; a sliding device which causes the blade member to slide relatively with respect to the ejection port surface; a state identification device which identifies at least one state, of a state of the ejection ports, a state of the ejection port surface, and an operational state of the blade member when sliding over the ejection port surface; and a cleaning capability modification device which modifies a cleaning capability of the wiping device in accordance with a determination result of the state identification device.
JP2013073440A discloses when an error occurs, the medium processing apparatus 1 shifts to a state where the command from the host computer 5 cannot be received or cannot be executed (busy state or offline state) under the control of the error detection unit 70a. The error detection unit 70a may monitor whether or not the cause of 
	
Communication with the PTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON A POLK whose telephone number is (571)270-7910. The examiner can normally be reached M-T 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHARON A. POLK
Primary Examiner
Art Unit 2853



/Sharon Polk/           Primary Examiner, Art Unit 2853